PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-292


In re: DEARNTA LAVON THOMAS, a/k/a Bloody Razor,

                    Movant.



Application for Successive Habeas Authorization Arising from the United States District
Court for the Eastern District of Virginia, at Norfolk.


Submitted: December 11, 2020                              Decided: February 23, 2020


Before WILKINSON, AGEE, and RICHARDSON, Circuit Judges.


Motion granted by published opinion. Judge Richardson wrote the opinion, in which
Judges Wilkinson and Agee concurred. Judge Wilkinson wrote a concurring opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Movant. G. Zachary Terwilliger, United States Attorney, Daniel T. Young, Assistant
United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Respondent.
RICHARDSON, Circuit Judge:
        Dearnta Thomas seeks authorization to file a successive § 2255 application. His

claim rests on the rule announced in Davis v. United States, 139 S. Ct. 2319 (2019) (finding

that the residual clause of 18 U.S.C. § 924(c)’s crime-of-violence definition was

unconstitutionally vague). We face two questions in determining whether to grant his

motion: (1) whether Davis applies retroactively to cases on collateral review and (2)

whether Thomas states a plausible crime-of-violence claim that warrants further

exploration by the district court.

        Today we join our sister circuits in holding that Davis applies retroactively to cases

on collateral review. We also find that Thomas has stated a plausible claim for relief that

warrants review by a district court. We therefore grant his motion.

   I.       Background

        In 2011, Thomas pleaded guilty to a substantive RICO offense.              18 U.S.C.

§ 1962(c). 1 He also pleaded guilty under § 924(c) to possessing a firearm in furtherance

of a crime of violence. The predicate “crime of violence” for the § 924(c) offense was

aiding and abetting the commission of VICAR assault with a dangerous weapon. 18 U.S.C.




        1
         The Racketeer Influenced and Corrupt Organizations Act (“RICO”) criminalizes
an individual’s participation in an organized-crime enterprise. See 18 U.S.C. §§ 1961–68.
RICO is supplemented by the Violent Crimes in Aid of Racketeering (“VICAR”) offense,
which “addresses the particular danger posed by those . . . who are willing to commit
violent crimes in order to bolster their positions within such enterprises.” United States v.
Ayala, 601 F.3d 256, 266 (4th Cir. 2010). To sustain a VICAR conviction, the defendant
must have committed another state or federal crime that fits within VICAR’s violent-
offense definition, for example, “assault with a dangerous weapon.” See 18 U.S.C.
§ 1959(a)(3).
                                              2
§§ 1959(a)(3), 2. The VICAR offense in turn was predicated on two Virginia state-law

offenses: Va. Code Ann. §§ 18.2-53.1 (“Use or display of firearm in committing felony”)

and 18.2-282 (“Pointing, holding, or brandishing firearm, air or gas operated weapon or

object similar in appearance”). Thomas was sentenced to 180 months in prison. He did

not appeal his conviction or sentence.

       After Thomas’s conviction, the Supreme Court decided a line of cases that

eventually led to finding § 924(c)’s residual clause, part of the definition of “crime of

violence,” unconstitutional. First, in 2015, the Supreme Court invalidated the residual

clause of the Armed Career Criminal Act’s definition of “violent felony” for being

unconstitutionally vague. See Johnson v. United States, 576 U.S. 591, 606 (2015). Thomas

did not file a § 2255 application at that time.

       Then in 2018, the Supreme Court relied on Johnson to invalidate the residual clause

in 18 U.S.C. § 16, the generally applicable “crime of violence” definition. See Sessions v.

Dimaya, 138 S. Ct. 1204, 1223 (2018). Thomas filed his first § 2255 motion within a year

of Dimaya’s issuance, arguing that his § 924(c) conviction could not stand based on that

decision. The district court denied his motion as time-barred under § 2255(f)(3), finding

that the rule Thomas sought to invoke was recognized in Johnson, not Dimaya, and that

Thomas had not filed his motion within one year of Johnson’s issuance.

       Circuit courts split over whether the principles of Johnson and Dimaya rendered

§ 924(c)’s crime-of-violence residual clause unconstitutional. So the Supreme Court

granted certiorari. United States v. Davis, 139 S. Ct. 2319 (2019). But before the Supreme



                                              3
Court could resolve the circuit split, Thomas sought authorization to file a second § 2255

application, which we denied.

       Two months after we denied Thomas authorization, the Supreme Court decided

Davis, which found § 924(c)’s residual clause unconstitutionally vague. 139 S. Ct. at 2336.

Several weeks later, Thomas filed the motion for authorization to file a second or

successive § 2255 application at issue here. We have jurisdiction to rule on his motion

pursuant to 28 U.S.C. §§ 2244(b)(3)(C) and 2255(h).

II.    Discussion

       To file a second or successive § 2255 application in federal district court, an

applicant must first obtain authorization from a court of appeals. 28 U.S.C. § 2255(h).

Authorization requires the applicant to either (1) provide “newly discovered evidence that,

if proven and viewed in light of the evidence as a whole, would be sufficient to establish

by clear and convincing evidence that no reasonable factfinder would have found the

[applicant] guilty of the underlying offense” or (2) show that his claim relies on “a new

rule of constitutional law, made retroactive to cases on collateral review by the Supreme

Court, that was previously unavailable.” Id.

       Thomas’s application invokes the latter condition, citing Davis. He argues that his

§ 924(c) conviction was not predicated on a “crime of violence” because the two state-law

offenses underlying his VICAR conviction cannot satisfy § 924(c)’s force clause after

Davis invalidated § 924(c)’s residual clause.

       But at this stage, Thomas need not definitively show that he will prevail on his claim.

Instead, he must only “make[] a prima facie showing that the application satisfies the

                                               4
requirements.” § 2244(b)(3)(C) (emphasis added). 2 To do so, he must first “show that his

claim relies on a new and retroactive rule of constitutional law.” In re Irby, 858 F.3d 231,

233 (4th Cir. 2017). And then he must show that his claim is “plausible,” thus making “a

sufficient showing of possible merit to warrant a fuller exploration by the district court.”

Id. (quoting In re Hubbard, 825 F.3d 225, 229–30 (4th Cir. 2016)). We address each

requirement in turn, ultimately granting Thomas authorization to file his habeas application

in the district court. 3

        A.      Retroactivity

        We first consider whether Davis (1) announced a new rule of constitutional law (2)

made retroactive to cases on collateral review (3) by the Supreme Court (4) that was

previously unavailable. 28 U.S.C. § 2255(h)(2); see Tyler v. Cain, 533 U.S. 656, 662




        2
         Thomas seeks to challenge his federal custody under § 2255, which incorporates
the certification requirements in § 2244. 28 U.S.C. § 2255(h) (“A second or successive
motion must be certified as provided in section 2244 by a panel of the appropriate court of
appeals.”).
        3
         Section 2244(b)(1) also requires that we dismiss a “claim presented in a second or
successive habeas corpus application under section 2254 that was presented in a prior
application.” 28 U.S.C. § 2244(b)(1). We have not waded into the circuit split over
whether this requirement for successive § 2254 applications also applies to federal inmates
seeking to file successive § 2255 applications. See Avery v. United States, 140 S. Ct. 1080,
1080–81 (2020) (Kavanaugh, J., statement respecting the denial of certiorari); see also
United States v. Winestock, 340 F.3d 200, 204 (4th Cir. 2003). And we need not do so here
because Thomas’s prior § 2255 application and authorization motion did not bring the same
claim that he now puts forth.
                                             5
(2001). The government does not address this question in its brief, apparently agreeing

with our sister circuits that Davis satisfies these requirements. 4 That concession is correct.

       First, Davis’s constitutional rule is new. A “case announces a new rule if the result

was not dictated by precedent existing at the time the defendant’s conviction became final.”

Teague v. Lane, 489 U.S. 288, 301 (1989) (plurality). A rule is “dictated by precedent” if

it “was apparent to all reasonable jurists.” Lambrix v. Singletary, 520 U.S. 518, 527–28

(1997). But even if a decision does not itself announce a new rule, extending an “old rule”

“in a novel setting” creates a new rule if the “old rule” is applied “in a manner that was not

dictated by precedent.” Stringer v. Black, 503 U.S. 222, 228 (1992).

       While Davis looked to Johnson and Dimaya in invalidating § 924(c)’s residual

clause as unconstitutionally vague, that decision was not dictated by that precedent. 139

S. Ct. at 2326–27. The Davis Court extended the holdings of Johnson and Dimaya to

invalidate a different—even if analogous—provision in § 924(c). United States v. Reece,

938 F.3d 630, 634 (5th Cir. 2019). In doing so, Davis resolved a substantial circuit split

over the constitutionality of § 924(c)’s residual clause after Dimaya. See Davis, 139 S. Ct.

at 2325 n.2 (collecting cases); see also Butler v. McKellar, 494 U.S. 407, 415 (1990)

(“[T]he differing positions taken by the judges of the Court of Appeals” is evidence that a



       4
         King v. United States, 965 F.3d 60, 64 (1st Cir. 2020); United States v. Reece, 938
F.3d 630, 635 (5th Cir. 2019); In re Franklin, 950 F.3d 909, 910–11 (6th Cir. 2020); United
States v. Bowen, 936 F.3d 1091, 1097–101 (10th Cir. 2019); In re Hammoud, 931 F.3d
1032, 1038–39 (11th Cir. 2019); see also In re Matthews, 934 F.3d 296, 301 (3d Cir. 2019)
(authorizing a successive § 2255 motion because applicant made a “prima facie showing”
that Davis announced a new rule of constitutional law that was made retroactive by the
Supreme Court, without so holding).
                                              6
case’s outcome “was susceptible to debate among reasonable minds.”). As the arguments

by several circuit courts and the dissent in Davis reflect, the rule ultimately adopted was

open to reasonable debate and not “dictated by” Johnson and Dimaya. Teague, 489 U.S.

at 301.

          But the Supreme Court mandates that we look to the “precedent existing at the time

[Thomas]’s conviction became final” in 2011. Teague, 489 U.S. at 301; see also United

States v. Morris, 429 F.3d 65, 70 (4th Cir. 2005); O’Dell v. Netherland, 95 F.3d 1214, 1221

(4th Cir. 1996). And in 2011, neither Johnson nor Dimaya had been decided. So if Davis

was not dictated by precedent even after Johnson and Dimaya, it certainly was not dictated

by precedent in 2011. Cf. Welch v. United States, 136 S. Ct. 1257, 1264 (2016) (“It is

undisputed that Johnson announced a new rule.”). So the Davis rule is a new one for

purposes of this motion.

          Second, the new rule in Davis applies retroactively to cases on collateral review.

“Teague and its progeny recognize two categories of decisions that fall outside th[e]

general bar on retroactivity”: (1) new substantive rules and (2) new “watershed rules of

criminal procedure.” Id. (quoting Schriro v. Summerlin, 542 U.S. 348, 351 (2004)). A

“substantive” rule “alters the range of conduct or the class of persons that the law

punishes.” Schriro, 542 U.S. at 353. This category includes rules that “narrow the scope

of a criminal statute by interpreting its terms as well as constitutional determinations that

place particular conduct or persons covered by the statute beyond the State’s power to

punish.” Id. at 352 (internal citation omitted). By contrast, a procedural rule “regulate[s]

only the manner of determining the defendant’s culpability.” Id. at 353 (emphasis omitted).

                                              7
       Davis’s rule is substantive. Before Davis, someone who had committed a “crime of

violence” that satisfied the definition in the residual clause, but not the definition in the

force clause, was subject to prosecution under § 924(c). But after Davis, that same person

cannot face a § 924(c) charge. So Davis placed that individual and others like him beyond

the government’s power to prosecute. See Schriro, 542 U.S. at 352; see also Welch, 136

S. Ct. at 1265 (holding that Johnson, which invalidated the Armed Career Criminal Act’s

residual clause, announced a new substantive rule). The Davis rule is thus substantive.

       Third, it was the Supreme Court that made Davis retroactive. The Supreme Court

did not state that Davis was retroactive in Davis itself. But such an express statement by

the Supreme Court is not required. Tyler, 533 U.S. at 668 (O’Connor, J., concurring) (“a

single case that expressly holds a rule to be retroactive is not a sine qua non” for satisfying

§ 2244(b)(2)(A)’s requirement that the Supreme Court itself make the rule retroactive).

Instead, a combination of Supreme Court “cases can render a new rule retroactive . . . if the

holdings in those cases necessarily dictate retroactivity of the new rule,” for example, by

saying that “all” of a certain category of rules “apply retroactively.” Id. at 666 (majority

opinion). Justice O’Connor’s concurrence in Tyler describes how two Supreme Court

cases can be read together to ‘make’ a rule retroactive:

       [I]f [the Supreme Court] hold[s] in Case One that a particular type of rule
       applies retroactively to cases on collateral review and hold[s] in Case Two
       that a given rule is of that particular type, then it necessarily follows that the
       given rule applies retroactively to cases on collateral review. In such
       circumstances, we can be said to have ‘made’ the given rule retroactive to
       cases on collateral review.




                                               8
Id. at 668–69 (O’Connor, J., concurring); see San-Miguel v. Dove, 291 F.3d 257, 260 (4th

Cir. 2002).

       That logic applies here. The Supreme Court has held that new substantive rules of

constitutional law “generally” apply retroactively to cases on collateral review. Welch, 136

S. Ct. at 1264. And Davis announced a new substantive constitutional rule. So Davis’s

retroactivity has been “necessarily dictate[d]” by prior Supreme Court cases. Tyler, 533

U.S. at 666 (majority opinion).

       Finally, an argument based on the rule announced in Davis was previously

unavailable to Thomas. To satisfy this requirement, the new constitutional rule Thomas

puts forth must not have been available to him when he brought his last federal

proceeding—including an authorization motion—challenging his conviction.                 In re

Williams, 364 F.3d 235, 239 (4th Cir. 2004). The last time Thomas challenged his

conviction in federal court was when he filed his first pre-filing motion for authorization

in March 2019. Davis was not decided until several months later. So at the time of his last

motion, Thomas did not have the opportunity to bring a claim based on Davis.

       So we conclude that Davis announced a new substantive rule of constitutional law

that has been made retroactive to cases on collateral review by the Supreme Court and that

was previously unavailable to Thomas. And so by invoking Davis, Thomas’s application

overcomes the first hurdle to granting his motion.

       B.     Plausible claim for relief

       Having found Thomas’s crime-of-violence claim relies on a new retroactive rule,

we must ask if he states a “‘plausible’ claim for relief.” In re Irby, 858 F.3d at 233 (quoting

                                              9
In re Hubbard, 825 F.3d at 230). That determination “may entail a cursory glance at the

merits” but “the focus of the inquiry must always remain on” the authorizing standards in

§§ 2244(b)(2) and 2255(h). In re Hubbard, 825 F.3d at 231. In doing so, “we need not

decide whether [the applicant] will ultimately prevail on his claim.” Id. at 229; see also In

re Stevens, 956 F.3d 229, 233 (4th Cir. 2020) (noting that once a prima facie showing

satisfies the authorizing standard in § 2244(b)(2)(B), “we may not plod along any further”).

       But we need not blind ourselves to reality. A claim is not plausible if it would

clearly fail, as authorizing such a claim would be “an exercise in futility.” In re Vassell,

751 F.3d 267, 271 (4th Cir. 2014); see also In re Williams, 330 F.3d 277, 284 (4th Cir.

2003). For that reason, we have declined to authorize successive applications under both

§§ 2254 and 2255 on procedural grounds, for example, when the application would be

untimely. In re Vassell, 751 F.3d at 272; see also In re Phillips, 879 F.3d 542, 546–47 (4th

Cir. 2018) (application for authorization under § 2254 raised claim presented in a prior

application in violation of § 2244(b)(1)).

       Taking a “cursory glance at the merits,” we determine that Thomas has stated a

plausible claim for relief. In re Williams, 330 F.3d at 282; see also In re Irby, 858 F.3d at

233. In United States v. Mathis, we considered whether two VICAR offenses predicated

on violations of Virginia law qualified as crimes of violence under § 924(c)’s force clause.

932 F.3d 242, 264–67 (4th Cir. 2019). In doing so, we followed the arguments of the

parties and looked through the elements of the VICAR offense to consider whether the

charged state-law predicates were categorically crimes of violence. Id. Thomas argues

that we should follow that approach in this case. And if we do so, he makes a plausible

                                             10
argument that his Davis claim could prevail. See Movant’s Opening Br. 18–20 (contending

that Va. Code Ann. § 18.2-282 5 does not satisfy the force clause because a person could

“point, hold or brandish” a firearm “in such manner as to reasonably induce fear in the

mind of another” with a mens rea of recklessness); id. at 21–24 (arguing that Va. Code

Ann. § 18.2-53.1 6 does not qualify as a crime of violence because there is a “realistic

probability” that an individual could be convicted of the offense by using or threatening

the use of force against himself, rather than “against another”).

       But our recent holding in United States v. Keene, 955 F.3d 391 (4th Cir. 2020),

suggests that we need not look through the VICAR elements and examine only the

underlying state-law predicates. In Keene, we held that to convict a defendant of VICAR

assault with a dangerous weapon, the defendant must have “engag[ed] in conduct that

violated both th[e] enumerated federal offense as well as a state law offense, regardless

whether the two offenses are a categorical ‘match.’” Id. at 398–99. And Keene held that




       5
         “It shall be unlawful for any person to point, hold or brandish any firearm or any
air or gas operated weapon or any object similar in appearance, whether capable of being
fired or not, in such manner as to reasonably induce fear in the mind of another or hold a
firearm or any air or gas operated weapon in a public place in such a manner as to
reasonably induce fear in the mind of another of being shot or injured.” Va. Code Ann.
§ 18.2-282.
       6
          “It shall be unlawful for any person to use or attempt to use any pistol, shotgun,
rifle, or other firearm or display such weapon in a threatening manner while committing or
attempting to commit murder, rape, forcible sodomy, inanimate or animate object sexual
penetration as defined in § 18.2-67.2, robbery, carjacking, burglary, malicious wounding
as defined in § 18.2-51, malicious bodily injury to a law-enforcement officer as defined in
§ 18.2-51.1, aggravated malicious wounding as defined in § 18.2-51.2, malicious
wounding by mob as defined in § 18.2-41 or abduction.” Va. Code Ann. § 18.2-53.1.
                                             11
one element of a VICAR-assault-with-a-dangerous-weapon offense is that the defendant

committed the enumerated federal offense, “assault with a dangerous weapon.” Id. at 397.

That suggests that we are not limited to considering whether the charged state-law predicate

offenses are categorically crimes of violence independent of VICAR. 7                 And the

government explains that doing so permits us to consider an easier question: whether the

assault-with-a-dangerous-weapon element satisfies § 924(c)’s force clause. See United

States v. Bryant, 949 F.3d 168, 182 (4th Cir. 2020) (explaining for a different statute that

“assault requires at least some use or threatened use of force” and the “use of a dangerous

weapon to put the victim’s life in jeopardy transforms the force into violent physical force”

that satisfies § 924(c)’s force clause); see also Manners v. United States, 947 F.3d 377, 382

(6th Cir. 2020) (following this approach and holding that a § 1959(a)(3) VICAR conviction

is a crime of violence under § 924(c)’s force clause).

       Based on our cursory glance at these competing approaches, we find that Thomas

has stated a plausible claim for relief that warrants further exploration by the district court.

See In re Irby, 858 F.3d at 233; In re Hubbard, 825 F.3d at 229.

                                *              *              *

       Thomas has satisfied the requirements for authorization to file a second or

successive § 2255 application. Davis applies retroactively to cases on collateral review,




       7
         In Mathis, neither party questioned the propriety of looking through the VICAR
offense to the charged state-law predicates to conduct the crime-of-violence analysis, nor
did we hold that we must ignore VICAR’s “assault” element.
                                              12
and Thomas has made a plausible claim that Davis’s new rule requires a different outcome

in his case. His motion is therefore

                                                                           GRANTED.




                                          13
WILKINSON, Circuit Judge, concurring:

       I am happy to concur in the majority opinion in this case. I do so for two reasons.

                                              I.

       The first concerns the need for pre-filing authority to file a successive habeas corpus

petition. See 28 U.S.C. § 2255(h). Congress did not enact AEDPA’s pre-filing requirement

on a whim. It was a gateway decidedly not designed for universal collateral admissions.

See Felker v. Turpin, 518 U.S. 651, 664 (1996) (recognizing that AEDPA’s pre-filing

authorization requirement “further restricts the availability of relief to habeas petitioners”).

       I do not understand the majority opinion to regard this requirement as any sort of

open door. My fine colleagues rightly recognize, for example, that there is no need to grant

authorization to applications that are untimely or that raise claims presented in an earlier

petition. See Maj. Op., ante at 10 (citing In re Vassell, 751 F.3d 267 (4th Cir. 2014); In re

Phillips, 879 F.3d 542 (4th Cir. 2018)). These examples are buttressed by the requirement

that petitioner show a plausibly meritorious claim. As the opinion notes, the standard at

this stage is whether the movant “states a ‘plausible claim for relief.’” Maj. Op, ante at 9

(quoting In re Irby, 858 F.3d 231, 233 (4th Cir. 2017) (internal quotation marks and citation

omitted)). This makes good on the statement in Vassell that we are not required to engage

in “an exercise in futility.” 751 F.3d at 271.

       Our criminal justice system faces a burgeoning tension between prospectivity and

retroactivity. A romance with retroactivity not only threatens justice through staleness. It

risks a consequential misallocation of limited resources. Serious crimes are occurring as

we speak. Prosecutors should not be so consumed with past convictions that they are

                                              14
hampered in the ability to prosecute present crimes. Public defenders should not be

stretched so thin that they cannot afford defendants the robust defense they deserve at the

time it will do the most good.

       The budding romance with retroactivity does have its downside. Every crime is

committed at some point (or over some span) of time. And as the Ex Post Facto Clause

instructs, see U.S. Const. art. I, § 9, it is often not only right but required to apply law as it

exists at that finite point. Of course, law changes in all directions over time. But it imposes

a Promethean task on criminal justice to revisit cases repeatedly in order to keep them

“current.” And to revisit some cases but not others and to correct some alleged errors but

not others will create a whole new perception of unfairness. The entire enterprise shall

soon enough outstrip our best intentions; we shall be chasing our tails. As Professor Paul

Bator famously said, “There comes a point where a procedural system which leaves matters

perpetually open no longer reflects humane concern but merely anxiety and a desire for

immobility.” Paul M. Bator, Finality in Criminal Law and Federal Habeas Corpus for

State Prisoners, 76 Harv. L. Rev. 441, 452–53 (1963). Such a fate has already befallen

some criminal justice systems, including, for example, those of India and Brazil. See

United States v. Hawkins, 724 F.3d 915, 918 (7th Cir. 2013) (Posner, J.).

       From the inmate’s point of view, the retroactive perspective also carries risks if

permitted to compromise the spirit of redemption. This is true both in prison and beyond.

I do not underestimate for one moment the pitfalls and obstacles that await prisoners upon

release. Nor do I discount the instances where some serious injustice has been done. But

every person has the potential to make a positive difference to his or her community going

                                               15
forward if, that is, the prospective perspective is not overcome by bitterness and resentment

at the past.

       Lives are irreparably damaged by unduly harsh sentences. Lives are also irreparably

scarred by the commission of serious crimes. The First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018), represents a laudable effort on the part of Congress to redress the ills of

excessive incarceration. But AEDPA is a very different sort of statute, designed in the

main to respect the finality of pleas, verdicts, sentencings, and judgments. Unraveling

either Congressional effort is not a judicially sober action, and I do not understand the

majority opinion to do so.

                                             II.

       I likewise commend the majority’s approach to Thomas’s 18 U.S.C. § 924(c)

conviction. It holds open the possibility that, “to convict a defendant of VICAR assault

with a dangerous weapon,” we need only decide whether the crucial “assault with a

dangerous weapon” element satisfies § 924(c)’s force clause. Maj. Op., ante at 11–12

(citing United States v. Keene, 955 F.3d 391, 397–99 (4th Cir. 2020)). That is a far simpler

and more straight-forward approach than looking through the VICAR elements to

determine whether the underlying state predicates qualify. Conducting the perennially

quarrelsome exercise of deciding whether there is a categorical match between the state

predicate crime and the generic definition of a VICAR offense is neither legally necessary

nor economically desirable. Agreeing with the majority’s commonsensical allusion to

simplicity, see Maj. Op., ante at 11–12, I likewise concur in its opinion.



                                             16